Title: To Benjamin Franklin from J. de Sparre, 10 February 1777: résumé
From: Sparre, J. de
To: Franklin, Benjamin


<Strasbourg, February 10, 1777, in French: I have had no answer to two letters to Mr. Deane in which I told him, without going into details, about my project for aiding the colonies, and offered to come to Paris to explain it to him. I repeat the same offer to you. I was in America in the French service during the last war, and after that in the Russian; I am now in none. Neither am I a French subject; I was born in Germany and raised in England. Do what you please with me so that I may distinguish myself in America, which I long to do.>
